DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered.
 
Status
Claim(s) 1, 6 and 11 have been amended, Claim(s) 4, 9 and 16 are canceled; no new claims have been added, therefore Claim(s) 1-3, 5-8, 10-15 is/are pending in the application and have been presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 7/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Summary
Office Action Summary:
The amendments introduce issues under 112(a) for introducing new matter, see the rejection below.
Amendments to the Claim(s) do not overcome the rejection under 35 USC 101, therefore the Examiner has maintained the rejection.
The Applicant’s arguments have been fully considered but are not persuasive, see Response to Arguments below.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 6 and 11 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a in real-time, there are only three instances of the term “real-time” in the specification (see 0016, 0020), however the term is used in regards to collecting user behavior after viewing a commercial and sending observations to the system, there is no mention of modifying a website. The specification is silent in regards to modifying the website in real-time when there is an indication that the web traffic has decreased or has not met a particular threshold, it appears that the Applicant only has support for “automatically” modifying a website, see the specification at 0037. The term “automatically” is not synonymous nor interchangeable with the term “real-time”, as such the claim(s) stand rejected for introducing new matter not supported by the Applicant’s disclosure. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-3, 5-8, 10-15 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Under Eligibility Step 1 analysis, it is determined that claims 1-3, 5-8, 10-15 are directed to a system and method.

Under Eligibility Step 2A, Prong 1 analysis, claim 1 recites, A method comprising: receiving a first signal, at one or more processors of a computing system, that indicates automatic detection of presentation of a commercial on one or more electronic devices, wherein one or more of a product, a service, or an entity is presented in the commercial; in response to the first signal, communicating, using the one or more processors of the computing system, a second signal to a second computing system that provides search results to Internet searches conducted by searching computers connected with the second computing system; in response to communicating the second signal, receiving, at the one or more processors of the computing system, a third signal from the second computing system, the third signal determining whether web traffic to a website associated with the one or more of the product, the service, or the entity changed following presentation of the commercial,  and modifying in real-time, automatically using the one or more processors of the computing system, the website associated with the commercial when the change in the web traffic indicates a decrease in the web traffic to the website or when an increase in the web traffic to the website does not exceed a designated increase. The underlined limitations indicate additional elements that are to be further analyzed at Step 2A-2. Claims 6 and 11 are similar to Claim 1 except for citing, A system comprising: a computing device comprising: a 
The claims are found to be within the enumerated group(s) of Certain Methods of Organizing Human Activity, those activities are advertising, marketing, sales, and/or business relations activities, where those concepts are updating or modifying content to increase viewership. Magazine and newspapers, since inception, have been modifying content to attract readers (for example, the renowned Silence Dogood letters in the New England Courant, from Ben Franklin – it was good content that was intended, and apparently did or may have, attract(ed) readers). It appears that the claims are directed to the common business practice of modifying a web page in real-time so that it results in higher placement or ranking in a search engine results page (SERP), commonly referred to as Search Engine Optimization (SEO).
Depending Claims 5 and 10 are considered to further narrow the abstract idea by indicating the relationship between the website and commercial, reciting that the website is associated with the commercial when one or more of a product, service, or entity featured in the commercial is presented in the website (Claim 5, 10). 

Under Eligibility Step 2A, Prong 2 analysis, the limitations of receiving a first signal, at one or more processors of a computing system (Claim 1, 6, 11), in response to the first signal, communicating, using the one or more processors of the computing system, a  when considered both individually and as an ordered combination do not integrate the judicial exception into practical application because they recite generic computer components performing generic computer functions and amount to nothing more than mere instructions to implement the abstract idea in a computer environment. This is to say that the additional elements amount to merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice" (MPEP § 2106.05(I)(A)). The recited elements of wherein the first signal is received from a sensing device that at least one of optically detect and audibly detects auxiliary data that is imperceptibly encoded in the commercial (Claim 2, 7, 12-14) is found to be well-understood, routine and conventional in the art as admitted by the Applicant’s own disclosure at [0030], and wherein the first signal is received from a sensing device through which a broadcast signal containing the commercial is communicated to a television for presenting the broadcast signal and the commercial (Claim 3, 8, 15) is also found to be well-understood, routine and conventional in the art as shown by Ciardullo et al (US 6,229,572 B1). The element of modifying in real-time, automatically using the one or more processors of the computing system, the website associated with the commercial when the change in the web traffic indicates a decrease in the web traffic to 
The limitations of the claim(s) does not appear to recite an improvement to another technology or technical field; does not provide any improvements to the functioning of the computer itself; does not apply the judicial exception with, or by use of, a particular machine; does not effect a transformation or reduction of a particular article to a different state or thing; it does not add a specific limitation other than what is well-understood, routine and conventional in the art, or add unconventional steps that confine the claim(s) to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer components performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. None of the limitations, considered alone or in an ordered combination provide eligibility, because taken as a whole, the claim(s) is/are merely instructions to implement the abstract idea in a computer environment. Therefore the claim(s) is/are directed to ineligible subject matter.

Under Eligibility Step 2B analysis, the claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes that, as stated above, it is implemented by a computer which employs a processing device is nothing more than “apply it” with instruction to a generic computer.  The claimed computer components are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Further the additional recited elements of depending Claims 2-3, 7-8, 12-15 are found to be well-understood, routine and conventional in the art as admitted by the Applicant at [0030] and shown by Ciardullo et al (US 6,229,572 B1), and the recited element of modifying in real-time, automatically using the one or more processors of the computing system, the website associated with the commercial when the change in the web traffic indicates a decrease in the web traffic to the website or when an increase in the web traffic to the website does not exceed a designated increase is found to merely be updating the website and is an insignificant extra solution activity as shown in the Applicant’s disclosure at [0037]. It further appears that the claims as a whole are directed to a common business practice commonly referred to as Search Engine Optimization (SEO), which is well-understood, routine and conventional in the art (Shuman et al US 2021/0082426 A1, see at least ¶ 0003). Therefore, the Examiner finds that the additional recited elements do not amount to substantially or significantly more than the abstract idea itself. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 5-6, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2013/0173379 A1), hereafter “Park”,  in view of Hackett et al (US 2017/0318336 A1).

A method comprising: 
receiving a first signal, at one or more processors of a computing system, that indicates automatic detection of presentation of a commercial (0007, 0021, 0027, 0044, the airing of an advertisement can be detected by monitoring the radio station);
 in response to the first signal, communicating, using the one or more processors of the computing system, a second signal to a second computing system that provides search results to Internet searches conducted by searching computers connected with the second computing system (0012, 0024, correlation engine can monitor search queries presented at one or more web sites that serve as interfaces to interact with search engines, 0026, 0030, 0032, 0045, network activity can be monitored for a duration after the airing of the advertisement);
 and in response to communicating the second signal, receiving, at the one or more processors of the computing system, a third signal from the second computing system, the third signal determining whether web traffic to a website associated with the one or more of the product, the service, or the entity changed following presentation of the commercial (0032, 0035-0037, 0040-0042, 0047, search lift).
Although Park discloses receiving a first signal, at one or more processors of a computing system, that indicates automatic detection of presentation of a commercial, Park may not explicitly disclose that the detection of the presentation of a commercial on one or more electronic devices and modifying in real-time, automatically using the one or more processors of the computing system, the website associated with the commercial when the change in the web traffic indicates a decrease in the web traffic to the website or when an increase in the web traffic to the website does not exceed a designated increase, Hackett, however teaches identifying when media content is displayed on multiple devices (Hackett at 0087), monitoring the influence of media content on website traffic using trigger words (0089, 0093, 0095), and modifying a website or webpage in response to an increase in consumer search activity that is greater than a threshold value (Hackett at 0019, 0079, a controller for modifying a website or webpage, 0092, website optimizer, 0096-0097, “In response to the detection of the trigger term, a search function relating to the event is modified at a step B6, and a website bearing content relevant to the event is also modified. The steps B5, B6 and B7 occur very quickly, typically in less than a minute. Accordingly, by the time the user initiates a web search at a step B9, the modifications have already been made”). The Examiner understands, “occur very quickly, typically in less than a minute”, to fall within the plain and ordinary meaning of “real-time”.
The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the advertisement monitoring system of Park with automatically modifying the website in response to an increase in web traffic Hackett in order to optimize the website to increase web traffic as taught by Hackett at 0093.
The Examiner understands that there is only three possible finite solutions in regards to modifying the website based on a threshold - when the website traffic is below the threshold, at the threshold, or above the threshold. Therefore, the Examiner finds that it would have been obvious to one of ordinary skill in the art before the 

Claim 5: Park in view of Hackett disclose The method of claim 1, wherein the website is associated with the commercial when one or more of a product, service, or entity featured in the commercial is presented in the website (Park at 0023, 0024, 0026, 0047).

Claim 6:  Park discloses A system comprising: 
a computing device comprising: a memory; and one or more processors in operative communication with the memory to (0051-0054, processor, memory, computer): 
receive a first signal that indicates automatic detection of presentation of a commercial, wherein one or more of a product, a service, or an entity is presented in the commercial (0007, 0021, 0027, 0044, the airing of an advertisement can be detected by monitoring the radio station);
in response to the first signal, communicate a second signal to a search engine system that provides search results to Internet searches conducted by searching computers connected with the search engine system at least partially via the Internet (0012, 0024, correlation engine can monitor search queries presented at one or more web sites that serve as interfaces to interact with search engines, 0026, 0030, 0032, 0045, network activity can be monitored for a duration after the airing of the advertisement);
 in response to communicating the second signal, receive a third signal from the search engine system, the third signal indicating whether web traffic to a website associated with the one or more of the product, the service, or the entity changed following presentation of the commercial (0032, 0035-0037, 0040-0042, 0047, search lift).
Although Park discloses receive a first signal that indicates automatic detection of presentation of a commercial, wherein one or more of a product, a service, or an entity is presented in the commercial Park may not explicitly disclose that the detection of the presentation of a commercial on one or more electronic devices. Although Park discloses receiving a first signal, at one or more processors of a computing system, that indicates automatic detection of presentation of a commercial, Park may not explicitly disclose that the detection of the presentation of a commercial on one or more electronic devices and automatically modify in real-time the website associated with the commercial when the change in the web traffic indicates a decrease in the web traffic to the website or when an increase in the web traffic to the website does not exceed a designated increase, Hackett, however teaches identifying when media content is displayed on multiple devices (Hackett at 0087), monitoring the influence of media content on website traffic using trigger words (0089, 0093, 0095), and modifying a website or webpage in response to an increase in consumer search activity that is greater than a threshold value (Hackett at 0019, 0079, a controller for modifying a website or webpage, 0092, website optimizer, 0096-0097, “In response to the detection of the trigger term, a search function relating to the event is modified at a step B6, and a website bearing content relevant to the event is also modified. The steps B5, B6 and B7 occur very quickly, typically in less than a minute. Accordingly, by the time the user initiates a web search at a step B9, the modifications have already been made”). The Examiner understands, “occur very quickly, typically in less than a minute”, to fall within the plain and ordinary meaning of “real-time”.
The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the advertisement monitoring system of Park with automatically modifying the website in response to an increase in web traffic of Hackett in order to optimize the website to increase web traffic as taught by Hackett at 0093.
The Examiner understands that there is only three possible finite solutions in regards to modifying the website based on a threshold - when the website traffic is below the threshold, at the threshold, or above the threshold. Therefore, the Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the website associated with the 

Claim 10: Park in view of Hackett disclose The system of claim 6, wherein the website is associated with the commercial when one or more of a product, service, or entity featured in the commercial is presented in the website (Park at 0023, 0024, 0026, 0047).

Claim 11: Park discloses A non-transitory computer-readable medium encoded with instructions executable by one or more computing devices, the instructions comprising (0051-0054, computer readable medium): 
receiving a first signal that indicates automatic detection of presentation of a commercial, wherein one or more of a product, a service, or an entity is presented in the commercial (0007, 0021, 0027, 0044, The airing of an advertisement can be detected by monitoring the radio station); 
in response to the first signal, communicating a second signal to a search engine system that provides search results to Internet searches conducted by searching computers connected with the search engine system at least partially via the Internet 
in response to communicating the second signal, receiving a third signal from the search engine system, the third signal indicating whether web traffic to a website associated with the one or more of the product, the service, or the entity changed following presentation of the commercial (0032, 0035-0037, 0040-0042, 0047, search lift).
Although Park discloses receiving a first signal that indicates automatic detection of presentation of a commercial, wherein one or more of a product, a service, or an entity is presented in the commercial Park may not explicitly disclose that the detection of the presentation of a commercial on one or more electronic devices, and automatically modifying in real-time the website associated with the commercial responsive to the change in the web traffic indicating a decrease in the web traffic to the website or an increase in the web traffic to the website that does not exceed a designated increase, Hackett, however teaches identifying when media content is displayed on multiple devices (Hackett at 0087), monitoring the influence of media content on website traffic using trigger words (0089, 0093, 0095), and modifying a website or webpage in response to an increase in consumer search activity that is greater than a threshold value (Hackett at 0019, 0079, a controller for modifying a website or webpage, 0092, website optimizer, 0096-0097, “In response to the detection 
The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the advertisement monitoring system of Park with automatically modifying the website in response to an increase in web traffic of Hackett in order to optimize the website to increase web traffic as taught by Hackett at 0093.
The Examiner understands that there is only three possible finite solutions in regards to modifying the website based on a threshold - when the website traffic is below the threshold, at the threshold, or above the threshold. Therefore, the Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the website associated with the commercial when the change in the web traffic indicates a decrease in the web traffic to the website or when an increase in the web traffic to the website does not exceed a designated increase, because choosing from a finite number of identified, predictable solutions with a reasonable expectation of success is “Obvious to try”. The expectation of success remains the same for each option regardless of whether the website traffic is below the threshold, at the threshold, or above.

Claim 2-3, 7-8, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hackett further in view of Filev et al (US 2016/0073143 A1), hereinafter “Filev”.

 Claim 2: Park in view of Hackett disclose The method of claim 1, however Park may not explicitly disclose, wherein the first signal is received from a sensing device that at least one of optically detect and audibly detects auxiliary data that is imperceptibly encoded in the commercial, however Filev teaches the electronic device transmits data captured by the microphone of the electronic device to the server to identify the commercial (Filev at 0030, 0038, 0088, 0095, 0098).
The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine Park in view of Hackett with the teachings of Filev to further receive a signal from a sensing device that can optically or audibly detect auxiliary data in order to identify the advertisement viewed by the user.

Claim 3: Park in view of Hackett disclose The method of claim 1, Park may not explicitly disclose, wherein the first signal is received from a sensing device through which a broadcast signal containing the commercial is communicated to a television for presenting the broadcast signal and the commercial, however Filev teaches a set top box sends a television program identification code transmitted with the content, which 
The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine Park in view of Hackett with the teachings of Filev to further receive a signal from a sensing device through which a broadcast signal containing the commercial is communicated to a television for presenting the broadcast signal and the commercial in order to identify the advertisement being broadcast.

Claim 7: Park in view of Hackett discloses The system of claim 6, Park may not explicitly disclose, wherein the one or more processors receive the first signal from a sensing device that at least one of optically detects or audibly detects auxiliary data that is imperceptibly encoded in the commercial, however Filev teaches the electronic device transmits data captured by the microphone of the electronic device to the server to identify the commercial (Filev at 0030, 0038, 0088, 0095, 0098).
The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine Park in view of Hackett with the teachings of Filev to further receive a signal from a sensing device that can optically or audibly detect auxiliary data in order to identify the advertisement viewed by the user.

 The system of claim 6, Park may not explicitly disclose, wherein the one or more processors receive the first signal from a sensing device through which a broadcast signal containing the commercial is communicated to a television for presenting the broadcast signal and the commercial, however Filev teaches a set top box sends a television program identification code transmitted with the content, which uniquely identifies the particular piece of media being displayed to the system (Filev at 0030, 0038, 0088, 0095, 0098).
The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine Park in view of Hackett with the teachings of Filev to further receive a signal from a sensing device through which a broadcast signal containing the commercial is communicated to a television for presenting the broadcast signal and the commercial in order to identify the advertisement being broadcast. 

Claim 13: Park in view of Hackett discloses The non-transitory computer-readable medium of claim 11, Park may not explicitly disclose, wherein the first signal is received at the one or more processors of the computing system from a sensing device that audibly detects auxiliary data that is imperceptibly encoded in the commercial, however Filev teaches the electronic device transmits data captured by the microphone of the electronic device to the server to identify the commercial (Filev at 0030, 0038, 0088, 0095, 0098).


Claim 14: Park in view of Hackett discloses The non-transitory computer-readable medium of claim 11, Park may not explicitly disclose, wherein the first signal is received at the one or more processors from a sensing device that audibly detects auxiliary data that is audibly presented in the commercial, however Filev teaches the electronic device transmits data captured by the microphone of the electronic device to the server to identify the commercial (Filev at 0030, 0038, 0088, 0095, 0098). 
The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine Park in view of Hackett with the teachings of Filev to further receive a signal from a sensing device that can optically or audibly detect auxiliary data in order to identify the advertisement viewed by the user.

Claim 15: The non-transitory computer-readable medium of claim 11, Park may not explicitly disclose, wherein the first signal is received at the one or more processors from a sensing device through which a broadcast signal containing the commercial is communicated to a television for presenting the broadcast signal and the commercial, 
The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine Park in view of Hackett with the teachings of Filev to further receive a signal from a sensing device through which a broadcast signal containing the commercial is communicated to a television for presenting the broadcast signal and the commercial in order to identify the advertisement being broadcast. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hackett further in view of Athsani et al (US 2010/0114709) hereafter “Athsani”.

Claim 12: Park in view of Hackett disclose The non-transitory computer-readable medium of claim 11, Park in view of Filev does not disclose, wherein the first signal is received at the one or more processors of the computing system from a sensing device that optically detects auxiliary data that is imperceptibly encoded in the commercial, however Athsani teaches a camera at a second device for capturing graphics and audio ads and/or sponsored content served via a first serving device (Athsani at 0047). 
The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine Park in view of Hackett with the teachings of Athsani to further receive a signal .

Response to Amendment
The amendments introduce issues under 112(a) for introducing new matter.
Amendments to the Claim(s) do not overcome rejection under 35 USC 101, therefore the Examiner has maintained the rejection.
The Applicant’s arguments have been fully considered but are not persuasive, see Response to Arguments below.

Response to Arguments
The Applicant argues (starting on page 6 of Remarks) that the claim amendments provide an improvement to the processing of the computer and are directed to a practical application, the Examiner disagrees and finds that the claims fail to recite any type of improvement either to the functioning of the computer or to the technical field, the claims merely recite a common business practice of modifying a web page in real-time so that it results in higher placement or ranking in a search engine results page (SERP).  The claimed computer components are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Furthermore, the recited element of, “modifying in real-time, automatically using the one or more processors of the computing system, the website associated with the commercial when the change in the web traffic indicates a decrease in the web traffic to the website or when an 
Starting on page 7 of Remarks, the Applicant argues that the combination of the art (particularly Hackett et al) does not teach the amended claim limitations, the Examiner respectively disagrees for at least the following reasons, the term “real-time” has varied meanings and the Applicant fails to define the term “real-time", therefore it would appear that the term would be interpreted based on its plain and ordinary meaning(s). According to Deshpande et al (US 8,880,996 B1), Williams et al (US 2012/0220375 A1), and Thomson et al (US 2009/0240744 A1), real-time is indicated as being a minute or  more, as such, it would appear that where Hackett (0096) indicates the modifying of the website “occur[s] very quickly, typically in less than a minute”, can be regarded as being within the plain and ordinary meaning of “real-time”, therefore Hackett teaches modifying a website in real-time, therefore the Examiner maintains that Hackett teaches the amended claim limitation. The Examiner finds the claim limitation as currently drafted reads on the prior art of record, thus the Applicant’s arguments are not persuasive and the rejection is maintained by the Examiner.
The Applicant relies on the same arguments for depending claims 2-5, 7-10, and 12-15 therefore the Examiner’s response to the Applicant’s arguments above applies to depending claims 2-5, 7-10, and 12-15. 
Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571)270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/M.G./
Examiner, Art Unit 3622

/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622